ORDER
JOINER, District Judge.
The defendant in this criminal action has filed a document entitled “Notice of Jurisdictional Defect.” The document has been construed as a motion to dismiss for want of jurisdiction and, for the reasons given below, the motion is denied.
The defendant has been charged in three counts for violation of 26 U.S.C. § 7203. Each count of the Information titles the offense as “Failure to File Tax Return.”
The thrust of the defendant’s argument is that failure to file a tax return is not a criminal offense and is not part of the prohibition of Section 7203. The word “file” does not appear in the body of Section 7203.
*44The argument is without merit. The Information closely tracks the statute. The statute itself is entitled “Willful failure to file return, supply information, or pay tax.” The body of the statute reads in pertinent part:
Any person required under this title to pay any estimated tax or tax, or required by this title or by regulations made under authority thereof to make a return ..., keep any records, or supply any information, who willfully fails to pay such estimated tax or tax, make such return, keep such records, or supply such information, at the time or times required by law or regulation, shall, in addition to other penalties provided by law, be guilty of a misdemeanor and, upon conviction thereof, shall be fined not more than $25,000..., or imprisoned not more than 1 year, or both, together with costs of prosecution____
26 U.S.C. § 7203 (West Supp.1983). Like the statute, the Information titles the offense as failure to file a tax return. Also like the statute, the Information describes each offense as the willful failure to make a tax return. It is the body of the Information that describes the offense and it is the body of the Information, therefore, that controls.
The Information charges that the defendant willfully and knowingly failed to make an income tax return in violation of 26 U.S.C. § 7203. This Court has jurisdiction over this matter and the motion to dismiss is denied.
SO ORDERED.